Citation Nr: 0934439	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-03 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of exposure 
to the sun to include skin cancer and actinic keratoses.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for residuals of exposure to the sun to include 
skin cancer and actinic keratoses.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.

Although the Veteran initiated an appeal on the denial of his 
claim of entitlement to service connection for a heart 
condition to include hypertension and atrial fibrillation in 
the September 2004 rating decision, he did not perfect an 
appeal on that issue after receipt of a statement of the case 
in January 2006.  In his signed VA Form 9 received in 
February 2006, the Veteran checked that he had read the 
statement of the case and specifically identified he was only 
appealing residual of sun exposure including actinic 
keratoses and skin cancer.  38 C.F.R. § 20.202 (2008).  He 
provided argument as to why he thought VA had decided his 
case incorrectly specific only to the skin condition issue.  
Thus, the only issue before the Board is the issue of 
entitlement to service connection for a skin condition.  

The Veteran's representative included the issue of service 
connection for a heart condition and discussion in a VA Form 
646 received in January 2007, after the applicable time 
period to file a substantive appeal, to supplement the answer 
to the statement of the case; however, as discussed above, 
the Veteran had not included the issue of service connection 
for a heart condition in his answer to the statement of the 
case.  The representative includes a discussion of Douglas v. 
Derwinski, 2 Vet. App. 435 (1992); however, the discussion 
seems directed only to the issue on appeal of service 
connection for a skin condition.  Moreover, this case differs 
from Douglas in that the issue of entitlement to service 
connection for a heart condition had been raised by the 
appellant, addressed by the RO, and the appellant chose not 
to perfect the appeal as indicated by his statements in his 
VA Form 9.  In addition, the subsequent written brief 
presentation by the Veteran's representative in August 2009, 
presents argument only on the issue of entitlement to service 
connection for residuals of exposure to the sun to include 
skin cancer and actinic keratoses.   


REMAND

The Veteran seeks entitlement to service connection for 
residuals of sun burns to include skin cancer and actinic 
keratoses.  The Veteran claims that most of his service in 
the Navy during World War II was spent in the South Pacific 
where he was exposed to the intense rays of the sun daily.  
He was involved in several invasions and was assigned to Boat 
Pool 809 stationed in the Gilbert Islands.  His work as a 
radioman placed him in a radio shack next to the bridge where 
he was in and out all day.  During that time, he had long 
hours of exposure to the sun.  Post service, he was in the 
entertainment business and worked nights and slept during the 
day.  He contends that his constant exposure to the sun in 
the Navy is the major factor contributing to his skin 
condition and doctors have stated the same thing.  

VA outpatient treatment records from December 2003 to 
September 2004 show a history of skin cancers and treatment 
for skin cancer and actinic keratoses.  

The Board finds a VA examination necessary to determine if 
the Veteran's claimed skin cancers and actinic keratoses are 
related to or had their onset during service.  The Veteran is 
competent to state that he had sun exposure and suffered sun 
burns in service.  Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  In this regard, the third prong of 38 
C.F.R. § 3.159(c)(4) requires a VA examination to address the 
etiology of a disability when the Veteran seeking service 
connection meets the low threshold requirement that 
"indicates" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the Veteran's statements indicate that his 
claimed skin cancers may be related to service.  Because he 
is not competent, however, to relate his in-service symptoms 
to any currently diagnosed skin cancer, and such relationship 
remains unclear to the Board, the Board finds that a VA 
examination and medical opinion is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

According to the Veteran's Notice of Separation from the U. 
S. Naval Service, he served on several ships and Boat Pool 
Navy 809.  A request for the Veteran's service personnel 
records should be made as specific information regarding 
dates of service aboard the various ships would be useful.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the Veteran's service 
personnel records.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
skin cancers and actinic keratoses.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's diagnosed and treated skin 
cancers and actinic keratoses are related 
to service or an incident in service.  The 
rationale for the opinion must be 
provided.  

3.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim of 
entitlement to service connection for 
residuals of exposure to the sun to 
include skin cancer and actinic keratoses. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

